Mr. Chief Justice Geeene
delivered the opinion of the court.
On three grounds the defendant in error moves to dismiss this cause:—
1. Because the judgment made and entered by the District Court was by plaintiff in error wholly satisfied on June 30,1886; 2. Because the “order awarding a writ of restitution” is not a final judgment from which a writ of error can be prosecuted; 3. Because no bond was filed upon suing out the writ of error.
*21The first point is not well taken, for the judgment required a writ of restitution, and could not have been wholly satisfied without a restitution effected; whereas it appears from the transcript that this writ of error is prosecuted to prevent restitution. The second point is also untenable, for an examination of the record shows that the so-called “order awarding a writ of restitution” is the very judgment itself, and the only judgment in the cause in the District Court, having been substituted at the same term for a preceding judgment entry. As to the third point, it is hardly necessary to say that a supersedeas bond is not essential to the prosecution of a writ of error.
The motion is denied.
Turner, J., and Langeord, J., concurred.